287 F.2d 42
Bert FLATT and Carl M. Fox, Appellants,v.UNITED STATES of America, Appellee.Dewey Bob HELM, Bert Flatt, and Carl M. Fox, Appellants,v.UNITED STATES of America, Appellee.Dewey Bob HELM, Appellant,v.UNITED STATES of America, Appellee.
Nos. 14309-14311.
United States Court of Appeals Sixth Circuit.
February 25, 1961.

James R. Tuck, Nashville, Tenn., for appellants.
Charles G. Neese, Howell, Neese & Tuck, Nashville, Tenn., on the brief, for Dewey Bob Helm.
P. J. Anderson, Gainesboro, Tenn., on the brief, for Bert Flatt and Carl M. Fox.
Fred Elledge, Jr., U. S. Atty., Nashville, Tenn. (R. Hunter Cagle, Asst. U. S. Atty., Nashville, Tenn., on the brief), for appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
These appeals from the United States District Court, for the Middle District of Tennessee, Northeastern Division, involve questions of the sufficiency of the indictments.


2
It is claimed by counsel for the appellants that the indictments purportedly charge offenses under sections 5205(a) (2), 5604(a) (1), of Title 26, U.S.C., whereas in fact they use the language of section 2803(a) of Title 26, U.S.C., now repealed; and that as a result thereof the indictments do not charge the appellants with the commission of any crime.


3
Upon consideration of the briefs and oral arguments of counsel and the record on appeal, we conclude that the indictments are sufficient and that the appellants are charged with the crimes as indicated by the code sections in the indictments. The validity and sufficiency of the indictments will be sustained on authority of Smith v. United States, 5 Cir., 241 F.2d 267.


4
Other questions argued on the appeals were considered and found to be without merit.


5
It is therefore ordered, adjudged and decreed that the judgment of the District Court in each case be and it is hereby affirmed.